


Exhibit 10.29

 

January 13, 2014

 

Private and Confidential

 

Kenneth Price

[Address]

[Address]

 

Dear Kenneth:

 

Further to recent discussions in respect of your employment with Summer Infant
(USA), Inc. (“Summer”), Summer is pleased to offer you a full-time position as
President of Global Sales and Marketing commencing on January 13, 2014. This
offer is being extended in consideration of the mutual covenants and agreements
contained in this letter (“Letter”), which sets forth our mutual understanding
and agreement regarding your employment with Summer pursuant to the following
terms and conditions.  All offers of employment are conditional, subject to
satisfactory results of background investigation, reference checks,
pre-employment alcohol and drug tests, and production of documents sufficient to
demonstrate identity and authorization to work.

 

Position and Responsibilities:

 

Your employment with Summer will commence on January 13, 2014. Your
responsibilities will include, but are not limited to, President of Global Sales
and Marketing for Summer and in such capacity you shall generally oversee the
sales and marketing of Summer’s  product lines, managing Summer’s sales and
marketing staff, assisting Summer in the preparation of sales projections and
operating budgets, and such other duties and responsibilities as may from time
to time be assigned to you by the President and CEO of Summer, commensurate with
your title and position described in this sentence. During your employment you
shall report directly to the President and CEO of Summer. The duties and
services to be performed by you are collectively referred to herein as the
“Services”.

 

You agree that you shall at all times conscientiously perform all of the duties
and obligations assigned to you to the best of your ability and experience and
in compliance with law. You shall perform your duties mainly out of an office
located in your New York home, provided, that, your duties shall include
reasonable periodic travel to Summer’s headquarters located in Woonsocket, Rhode
Island (expected to be a minimum of 5 days per month), and shall include
reasonable travel in the United States and abroad, including attendance at
various trade shows, as is reasonably necessary and appropriate to the
performance of your duties and responsibilities. Summer will reimburse you

 

--------------------------------------------------------------------------------


 

for your train and/or air travel expenses incurred in traveling to Summer’s
headquarters. In addition, Summer will arrange and pay for reasonable
accommodations for you in Rhode Island if required.

 

You agree to use your best efforts to promote the interests of Summer and to
devote your full business time and energies to the business and affairs of
Summer and the performance of your Services. You represent and warrant to Summer
that your execution of this Letter and the performance of your Services to
Summer shall not violate any obligations you may have to any former employer,
person or entity, including, without limitation, any restrictive obligations
that would prevent you from the performance of your Services to Summer or any
obligation with respect to proprietary or confidential information of any other
person or entity.

 

Compensation:

 

You will receive a bi-weekly (every two weeks) base salary of $ 13,461.54
(annualized equivalent of $350,000), subject to applicable withholding and other
lawful deductions.

 

In addition to your base salary, you will be eligible to participate in Summer’s
annual STI (Short Term Incentive) bonus program with a target equal to 50% of
your base salary compensation.  This plan provides the opportunity to earn a
bonus up to 100% of your base salary (double your targeted bonus) based on
Summer and personal performance.  For calendar year 2014 only, provided that you
are employed by Summer on the last calendar day of 2014, you will receive a
minimum STI bonus for Plan Year 2014 of $50,000.00, subject to applicable
withholding and other lawful deductions, payable on or before April 15, 2015.

 

You will also be eligible to participate in the company’s long-term incentive
plan, and, subject to the approval of the Compensation Committee (“Compensation
Committee”) of the Board of Directors of Summer Infant, Inc. (“Parent”) will be
granted 75,000 stock options, plus 25,000 shares of restricted stock in
accordance with the Parent’s 2012 Incentive Compensation Plan.   We have agreed
that this restricted stock will vest 100% on the first anniversary from date of
grant(commencement date of employment), and the stock options will vest in 3
equal annual installments over a three year period, with the first one-third
vesting on the first anniversary from date of grant (commencement date of
employment).

 

The specific mix and number of equity awards granted in future years as part of
Summer’s annual equity grant program will be determined annually in line with
the 2012 Incentive Compensation Plan and at the discretion of the Parent’s Board
of Directors.  For fiscal year 2014, you will receive a grant of no less than
37,500 stock options and no less than 12,500 shares of restricted stock if
Summer attains a minimum pre-bonus EBITDA threshold of $16 million for fiscal
year 2014 performance targets, subject to (i) the approval of the Compensation
Committee, the availability of a sufficient number of shares under the 2012
Incentive Compensation Plan at the time of the grant, and (ii) that you are
employed by Summer at the time of the grant and at the time when the Parent’s
Board of Directors determines that the performance targets for the 2014 fiscal
year have been met.  Such equity awards will be granted at a time and in a
manner consistent with the overall annual equity grant process for all Summer
employees, and EBITDA will be calculated in the same manner as for all annual
grants for the 2014 performance year. You understand that awards based on fiscal
year 2014 performance will not be eligible for accelerated vesting under the CC
Agreement (as hereinafter defined) until such awards have been granted in
accordance with the 2012 Incentive Compensation Plan.

 

--------------------------------------------------------------------------------


 

Performance Review and Benefits:

 

You will be eligible for a performance and salary review in February 2015. We
have agreed that if Summer attains a minimum pre-bonus EBITDA threshold of $16
million in 2014 (determined in the same manner as the annual equity awards noted
above), you will receive a 2015 merit increase to your base salary of not less
than 5%.

 

You will also be eligible for Summer’s standard executive benefits subject to
plan eligibility requirements. Summer’s current benefits include Medical
benefits, Dental benefits, Vision Care, (available the first of the month
following your date of hire), a 401K plan and match program (after 90 days),
Long-Term Disability (after 90 days), a Flexible Spending Account, a Tuition
Reimbursement Program (if eligible), generous Product Discounts and 20 days of
Paid Time Off per year, accrued at a rate of 6.15 hours bi-weekly (PTO includes
vacation, sick and personal time).

 

Summer will also provide you with a monthly automobile allowance of $750.00 per
month, payable via payroll on the last pay date of each month.

 

Governing Law/At Will Employment:

 

Your employment with Summer shall be governed by and interpreted in accordance
with the laws of the State of Rhode Island. By execution and delivery of this
Letter, you irrevocably submit to and accept the exclusive jurisdiction of the
courts in the State of Rhode Island and waive any objection (including any
objection to venue or any objection based upon the grounds of forum non
conveniens) which might be asserted against the bringing of any such action,
suit or other legal proceeding in such courts.

 

While it is Summer’s desire to have a long term employment relationship with
you, your employment with Summer is “at will”, in that either you or Summer have
the right to terminate the employment relationship at any time, with or without
cause.  This status may only be altered by written agreement, which is specific
as to all material   terms and is signed by an authorized officer of Summer. 
The terms of this employment letter do not, and are not, intended to create
either an express and/or implied contract of employment with Summer for a
definitive term.

 

Notwithstanding the foregoing, in the event that your employment is terminated
by Summer without cause or in the event that you terminate your employment with
Summer for Good Reason (as hereinafter defined), then you shall be entitled to
receive your base salary, then in effect, for a period of twelve months
following the termination of your employment payable in accordance with Summer’s
customary payroll periods and practices and shall be less applicable taxes and
withholdings (the “Severance Consideration”). You shall not be entitled to
receive the Severance Consideration in the event that: (i) you voluntarily leave
your employment for whatever the reason other than for Good Reason, (ii) your
employment is terminated for Cause (as hereinafter defined), or (iii) as the
result of your death or Disability (as hereinafter defined).

 

You acknowledge and agree that Summer’s obligation to pay to you the Severance
Consideration shall be conditioned upon you executing a General Release and
Termination Agreement in favor of Summer.

 

--------------------------------------------------------------------------------


 

“Cause” means the occurrence of one or more of the following:  (i) your willful
and continued failure to substantially perform your Services for Summer, which
failure continues for a period of at least thirty (30) days after written demand
for substantial performance has been delivered by Summer to you which
specifically identifies the manner in which you have failed to substantially
perform your Services; (ii) your willful conduct which constitutes misconduct
and is materially and demonstrably injurious to Summer, as determined in good
faith by a vote of at least two-thirds of the non-Executive directors of the
Board at a meeting of the Board at which you are provided an opportunity to be
heard; (iii) your being convicted of, or pleading nolo contendere to a felony;
or (iv) your being convicted of, or pleading nolo contendere to a misdemeanor
based in dishonesty or fraud.

 

“Disability” means that you have been unable to perform the Services as the
result of your incapacity due to physical or mental illness, and such inability,
at least four (4) weeks after its commencement, is determined to be total and
permanent by a physical selected by Summer or its insurers and acceptable to you
or your legal representative (such Agreement as to acceptability not to be
unreasonably withheld).  Termination resulting from Disability may only be
affected after at least thirty (30) days’ written notice by Summer of its
intention to terminate your employment.  In the event that you resume the
performance of substantially all of the Services hereunder before the
termination of your employment becomes effective, the notice of intent to
terminate shall automatically be deemed to have been revoked.

 

“Good Reason” means (i) the material diminution in your authority, duties or
responsibilities; (ii) if Summer requires  your relocation to a location more
than thirty (30) miles from your current home office location as of the
commencement date of your employment with Summer; (iii) a material diminution in
your annual base salary as in effect immediately prior to such diminution, other
than in connection with a general diminution in Summer’s compensation levels and
in amounts commensurate with the percentage diminutions of other Summer
employees of comparable seniority and responsibility; or (iv) if applicable, any
other action or inaction which constitutes a material breach by Summer of an
agreement with you pursuant to which you provide services to Summer.

 

No violation described in clauses (i) through (iv) above shall constitute Good
Reason unless you have given written notice to Summer specifying the applicable
clause and related facts giving rise to such violation within ninety (90) days
after the occurrence of such violation and Summer has not remedied such
violation to your reasonable satisfaction within thirty (30) days of its receipt
of such notice.

 

In addition, you will be entitled to protection against a change of control of
Summer pursuant to the terms of a Change of Control Agreement in the form
attached hereto as Exhibit 1 (the “CC Agreement”). The CC Agreement provides
you, upon the occurrence of an event constituting a Change of Control, with
certain Severance Benefits (as defined in the CC Agreement). In consideration of
the Severance Benefits, you will be required to abide by the restrictive
covenants contained in the CC Agreement. As a condition to your employment you
will be required to execute and deliver the CC Agreement to Summer on the
commencement date of your employment.

 

Employment Documentation:

 

Your employment with Summer is contingent upon your submission of satisfactory
proof of your identity and legal authorization to work in the United States as
well as completion of all

 

--------------------------------------------------------------------------------


 

employment related forms required by Summer.  If you fail to provide
satisfactory documentation, federal law prohibits Summer from hiring you.

 

Expense Reimbursement:

 

Summer will pay and/or reimburse you for all expenses reasonably and necessarily
incurred by you in the performance of your services while employed by Summer,
including reasonable and customary travel related expenses consistent with
Summer’s corporate travel policy. Pursuant to Summer’s corporate travel policy,
you may travel business class for air travel having a duration of 5 or more
hours of flight time. Such payment/reimbursement shall be made upon presentation
of such receipts or other documentation, as Summer customarily requires prior to
making such payment or reimbursement.

 

Employment Manual:

 

During your employment with Summer you will be required to abide by Summer’s
code of conduct, policies and procedures as set forth in Summer’s Executive
manual or as otherwise communicated to you in writing.

 

Restrictive Covenants:

 

Please be advised that by accepting this offer of employment and in
consideration of your employment with Summer, the grant of stock options and
restrictive stock in accordance with the terms hereof, and the Severance
Consideration, you are agreeing to be bound by and adhere to the terms and
conditions set forth in Appendix A, attached hereto and incorporated herein,
which terms and conditions form a material condition to Summer in extending this
Letter to you.

 

Code Section 409A:

 

If any provision of this Letter (or of any payment of compensation, including
benefits) would cause you to incur any additional tax or interest under Internal
Revenue Code of 1986, as amended (“Code”), Section 409A or any regulations or
Treasury guidance promulgated thereunder, Summer  shall, after consulting with
you, reform such provision to comply with Code Section 409A; provided that
Summer agrees to make only such changes as are necessary to bring such
provisions into compliance with Code Section 409A and to maintain, to the
maximum extent practicable, the original intent and economic benefit to you of
the applicable provision without violating the provisions of Code Section 409A.

 

Notwithstanding any provision to the contrary in this Letter, if you are deemed
on the date of termination of employment to be a “specified employee” within the
meaning of that term under Code Section 409A(a)(2)(B), then with regard to any
payment or the provision of any benefit that is required to be delayed in
compliance with Section 409A(a)(2)(B) such payment or benefit shall not be made
or provided (subject to the last sentence hereof) prior to the earlier of
(i) the expiration of the six (6)-month period measured from the date of your
“separation from service” (as such term is defined in Treasury Regulations
issued under Code Section 409A) or (ii) the date of your death (the “Deferral
Period”). Upon the expiration of the Deferral Period, all payments and benefits
deferred pursuant to this provision (whether they would have otherwise been
payable in a single sum or in installments in the absence of such deferral)
shall be paid or reimbursed to you in a lump sum, and

 

--------------------------------------------------------------------------------


 

any remaining payments and benefits due under this Letter shall be paid or
provided in accordance with the normal payment dates specified for them herein.
Notwithstanding the foregoing, to the extent that the foregoing applies to the
provision of any ongoing welfare benefits to you that would not be required to
be delayed if the premiums therefor were paid by you, you shall pay the full
cost of premiums for such welfare benefits during the Deferral Period and Summer
shall pay (or cause to be paid) to you an amount equal to the amount of such
premiums paid by you during the Deferral Period promptly after its conclusion.

 

Any reimbursements by Summer to you of any eligible expenses under this Letter
that are not excludable from your income for Federal income tax purposes (the
“Taxable Reimbursements”) shall be made by no later than the earlier of the date
on which they would be paid under Summer’s normal policies and the last day of
your taxable year following the year in which the expense was incurred.  The
amount of any Taxable Reimbursements, and the value of any in-kind benefits to
be provided to you, during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year.  The right to Taxable Reimbursements, or in-kind benefits, shall
not be subject to liquidation or exchange for another benefit.

 

Payment of any Taxable Reimbursements under this Letter must be made by no later
than the end of your taxable year following the taxable year in which you remit
the related taxes.

 

Legal Expenses:

 

Summer has agreed to make a contribution, not to exceed $5,000.00, towards your
legal expenses in reviewing this Letter, Appendix A and Exhibit 1. Payment will
be made to your legal counsel following completion and execution of this Letter,
Appendix A and Exhibit 1, within 30 days of production to Summer of an
appropriate fee breakdown and invoice.

 

SEC Compliance:

 

For purposes of Securities and Exchange Commission (“SEC”) reporting, you will
be deemed an “executive officer” and are subject to the rules and requirements
of Section 16 of the Securities Exchange Act of 1934.  You understand and agree
that you will keep the terms and conditions of your employment confidential
until such time as your employment is publicly disclosed by Parent as required
by applicable SEC rules and regulations.

 

Return of Letter:

 

We are excited about this opportunity to work with you to build the Summer Brand
and Business.  To accept this offer, please sign and date this Letter below (as
well as Appendix A and Exhibit 1), keep a copy for your records, and return a
copy to Human Resources.  We are extremely confident that your employment with
us will prove mutually beneficial and we look forward to having you join our
winning team!

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

Summer Infant USA, Inc.

 

 

 

By:

/s/ Mark Strozik

 

 

 

Name:

Mark Strozik

 

Title:

Senior Vice President / Human Resources

 

I accept your offer of employment as set forth in this Letter and agree to be
bound by the terms and conditions set forth in Appendix A, attached hereto.  I
understand that my employment is “at will” and that either you or I can
terminate my employment at any time, for any reason.  No oral commitments have
been made concerning my employment.

 

Kenneth Price

 

/s/ Kenneth Price

Executive Name (please print)

 

Executive Signature

 

 

 

January 14, 2014

 

 

Date

 

 

 

--------------------------------------------------------------------------------

 

APPENDIX A

 

Non-Competition, Non-Disclosure and Developments Agreement

 

This Non-Competition, Non-Disclosure and Developments Agreement (“Agreement”) is
entered in this 13th day of January, 2014  (“Effective Date”) by Kenneth Price
(“Executive”) for the benefit of Summer (as hereinafter defined) in
consideration of: (i) the Executive’s employment with Summer Infant (USA), Inc.
(“Summer”), (ii) the grant of the stock options and restricted stock, and
(iii) the Severance Consideration all on the terms and conditions set forth in
the Letter to which this Agreement is attached. The Executive covenants and
agrees as follows:

 

Whenever used herein, the word “Summer shall include the parent company, Summer
Infant, Inc., and the subsidiary and affiliated companies, Summer Infant Canada,
Limited, Summer Infant Europe Ltd., Summer Infant Asia Limited, Summer Infant
Australia Pty Ltd and Born Free, Inc. (collectively “Summer”).

 

1.             Consideration for Agreement.

 

Executive acknowledges that he is being hired by Summer as President / Global
Sales and Marketing and in connection with his duties and responsibilities at
Summer and in consideration of Executive’s promises in this Agreement, Summer
will provide Executive with access to certain Confidential Information and the
opportunity to develop and maintain relationships and good will with Summer’s
customers, vendors, consultants and contractors. Accordingly in consideration of
Executive’s employment with Summer, the grant of the stock options and the
shares of restricted stock and the Severance Benefits, all on the terms and
conditions set forth in the Letter, the Executive hereby agrees with Summer to
comply with the terms of this Agreement.

 

2.             Definitions.

 

In addition to the capitalized terms used in the Letter and as used and defined
elsewhere in this Agreement, the following capitalized terms used in this
Agreement shall, for purposes of this Agreement, have the meanings set forth
below.

 

“Business Partner” means a supplier, manufacturer, vendor or licensor (person or
entity) with whom Summer, Parent or any of their respective Affiliates has a
business relationship and with which Executive had business-related contact or
dealings, or about which Executive received Confidential Information, during the
two years prior to the termination of Executive’s employment with Summer or
during Executive’s employment, whichever is the shorter period.   A Business
Partner does not include a supplier, manufacturer, vendor or licensor that has
fully and finally decided to terminate its business relationship with Summer,
Parent or any of their respective Affiliates independent of any conduct or
communications by Executive or breach of this Agreement, and which has, in fact,
ceased doing any business with Summer, Parent or any of their respective
Affiliates.

 

“Competition”  and/or “Engaging in Competition” means providing services to a
Competitor of Summer (whether as an Executive, independent contractor,
consultant, principal, agent, partner, officer, director, investor, or
shareholder, except as a shareholder of less than one

 

--------------------------------------------------------------------------------


 

percent of a publicly traded company) that: (i) are the same or similar in
function or purpose to the Services Executive provided to Summer during his
employment by Summer, and/or (ii) will likely result in the disclosure of
Confidential Information to a Competitor or the use of Confidential Information
on behalf of a Competitor.

 

“Competitor” means any person, corporation or other entity that designs,
manufactures, sells or distributes infant, juvenile and/or children’s health,
safety and wellness products in one or more product categories that are sold by
the Company, Parent or any of their respective Affiliates, including, without
limitation, products in the monitoring, health and safety, nursery, baby gear,
feeding and furniture product categories.

 

“Confidential Information” shall be as defined in Section 3(a) of this
Agreement.

 

“Consulting Services” means any activity that involves providing consulting or
advisory services with respect to any relationship between the Company, Parent
or any of their respective Affiliates, on the one hand, and any third party, on
the other hand, and that is likely to result in the use or disclosure of
Confidential Information.

 

“Person” means any natural person or entity with legal status.

 

“Restrictive Area” refers to the United States, Canada, Mexico, United Kingdom,
Australia and any other country where Summer sells its products.

 

“Restricted Period” means the one (1) year period of time after termination of
the Executive’s employment with Summer, for whatever the reason of such
termination.

 

3.             Restrictive Covenants

 

The Executive acknowledges that in order to assure Summer that it will retain
the value of its business relationships, it is reasonable that the Executive be
limited in utilizing trade secrets and other confidential information of Summer,
Executive’s special knowledge of the business of Summer and Executive’s
relationships with customers, suppliers and others having business relationships
with Summer in any manner or for any purpose other than the advancement of the
interests of Summer, as hereinafter provided.  The Executive acknowledges that
Summer would not enter into the Letter and provide the benefits provided for
therein without the covenants and agreements of the Executive set forth in this
Section 3

 

(a)           Confidentiality.  The Executive acknowledges that in the course of
the Executive’s employment with Summer, it is expected that the Executive will
have extensive contact with Persons with which Summer has, had or anticipates
having business relationships (including current and anticipated customers and
suppliers), and to have knowledge of and access to trade secrets and other
proprietary and confidential information of Summer, including, without
limitation, the following non-public information: trade secrets, proprietary
formulations generated, developed or licensed by Summer, manufacturing
processes, procedures and techniques, material costing, operating margins,
details of customer agreements, new product development, expansion  strategies, 
sources of supply, Executive compensation, and confidential information of third
parties which is given to Summer pursuant to an obligation or agreement to keep
such information confidential or any other information

 

--------------------------------------------------------------------------------


 

relating to Summer that could reasonably be regarded as confidential or
proprietary or which is not in the public domain (other than by reason of
Executive’s breach of the provisions of this section)  (collectively,
“Confidential Information”).  Accordingly, the Executive shall not at any time,
either during the time Executive is employed by Summer or thereafter, use or
purport to authorize any Person to use, reveal, report, publish, transfer or
otherwise disclose to any Person, any Confidential Information without the prior
written consent of Summer, except for disclosures by the Executive required by
applicable law (but only to the extent Summer is given a reasonable opportunity
to object to such disclosure and protect the Confidential Information) to
responsible officers of Summer and other responsible Persons who are in a
contractual or fiduciary relationship with Summer and who have a need for such
information for purposes in the best interests of Summer.  Without limiting the
generality of the foregoing, the Executive shall not, directly or indirectly,
disclose or otherwise make known to any Person any information as to Summer’s
employees and others providing services to the Company, including with respect
to their abilities, compensation, benefits and other terms of employment or
engagement. The Executive shall keep secret all such matters entrusted to
Executive, and Executive shall not use or attempt to use any Confidential
Information on behalf of any person or entity other than Summer, or in any
manner which may injure or cause loss or may be calculated to injure or cause
loss, whether directly or indirectly, to Summer.

 

Further, Executive agrees that, during his employment, Executive shall not make,
use, or permit to be used, any notes, memoranda, reports, lists, records,
specifications, software programs, data, documentation or other materials of any
nature relating to any matter within the scope of the business of Summer or
concerning any of its dealings or affairs other than for the benefit of
Summer.   Executive further agrees that he shall not, after the termination of
his employment, use or permit to be used any such notes, memoranda, reports,
lists, records, specifications, software programs, data, documentation or other
materials.  All of the foregoing shall be and remain the sole and exclusive
property of Summer, and immediately upon the termination of Executive’s
employment, Executive shall deliver all of the foregoing, and all copies
thereof, to Summer at its main office.

 

(b)           Restriction on Competition.  During the Executive’s employment
with Summer and thereafter during the Restricted Period, the Executive shall
not, directly or indirectly, whether alone or in association with others, engage
in Competition or provide Consulting Services within the Restricted Area.

 

(c)           Non-Interference.  During the Executive’s employment with Summer
and thereafter during the Restricted Period, the Executive shall not, interfere
with Summer’s relationship with its Business Partners by soliciting or
communicating (regardless of who initiates the communication) with a Business
Partner to induce or encourage the Business Partner to stop doing business or
reduce its business with Summer, unless a duly authorized officer of Summer
gives Executive written authorization to do so.  Executive also agrees that
during the Non-Interference Period, he will not work on a Summer account on
behalf of a Business Partner or serve as the representative of a Business
Partner for Summer.  During the Restrictive Period, Executive also will not
interfere with Summer’s relationship with any employee of Summer by: 
(i) soliciting or communicating with such employee to induce or encourage him or
her to leave Summer’s employ (regardless of who first initiates the
communication); (ii) helping another person or entity evaluate such employee as
an employment candidate; or (iii) otherwise  helping any  person or  entity hire
an employee  away from Summer unless a duly authorized  officer of  Summer gives
Executive written authorization to do so. Where required by law, the foregoing
restriction will only apply to employees with whom Executive

 

--------------------------------------------------------------------------------


 

had material contact or about whom Executive received Confidential Information
within the shorter period of Executive’s employment with Summer or during the
last two years prior to the termination of Executive’s employment with Summer.

 

(d)           Non-disparagement.  The Executive shall not at any time, either
during the time Executive is employed by Summer or thereafter, directly or
indirectly, engage in any conduct or make any statement, whether in commercial
or noncommercial speech, disparaging or criticizing in any way Summer (including
its directors and employees and others providing services to Summer), or any of
its products or services, nor shall the Executive engage in any other conduct or
make any other statement that could reasonably be expected to impair the
goodwill of any of them, the reputation of any products or services of Summer or
the marketing of such products or services, in each case except as may be
required by law, and then only after consultation with Summer to the extent
possible.

 

(e)           Assignment of Inventions.  Executive agrees that he will promptly
make full written disclosure to Summer, will hold in trust for the sole right
and benefit of Summer, and  hereby assigns  to Summer, or  its designee, all 
Executive’s right, title, and interest in and to any and all inventions, 
original works of authorship, developments,  concepts,  improvements, designs,
discoveries,  ideas, trademarks or trade secrets, whether or not patentable or
registrable under copyright or similar laws, which Executive may solely or
jointly conceive or develop or reduce  to practice,  or cause to be conceived or
developed or reduced to practice,  while in the course of his employment for
Summer during the period of time Executive is in the employ of Summer and
relating to the business of Summer (collectively referred to as “Inventions”). 
Executive further acknowledges that all original works of authorship which are
made by Executive (solely or jointly with others) within the scope of and during
the period of Executive’s employment with Summer and which are protectable by
copyright are “works made for hire,” and as such are the sole property of
Summer.  Executive understands and agrees that the decision whether or not to
commercialize or market any Invention developed by Executive solely or jointly
with others is within Summer’s sole discretion and for Summer’s sole benefit and
that no royalty will be due to Executive as a result of Summer’s efforts to
commercialize or market any such Invention.

 

4.             Remedies.  The Executive agrees that the restrictions set forth
in Section 3, including the length of the Restricted Period, the geographic area
covered and the scope of activities proscribed, are reasonable for the purposes
of protecting the value of the business and goodwill of Summer and Parent.  The
Executive acknowledges that compliance with the restrictions set forth in
Section 3 will not prevent Executive from earning a livelihood, and that in the
event of a breach by the Executive of any of the provisions of Section 3,
monetary damages would not provide an adequate remedy to Summer.  Accordingly,
the Executive agrees that, in addition to any other remedies available to
Summer, Summer shall be entitled to seek injunctive and other equitable relief
(without having to post bond or other security and without having to prove
damages or the inadequacy of available remedies at law) to secure the
enforcement of these provisions, and shall be entitled to receive reimbursement
from the Executive for attorneys’ fees and expenses incurred by it in enforcing
these provisions.  In addition to its other rights and remedies hereunder,
Summer shall have the right to require the Executive to account for and pay over
to it all compensation, profits, money, accruals and other benefits derived or
received, directly or indirectly, by the Executive from any breach of the
covenants of Section 3, and may set off any such amounts due it from the
Executive against any amounts otherwise due Executive from Summer.  If the
Executive breaches any covenant set forth in Section 3, the running of the
Restricted Period as to such covenant only shall be tolled for so long as

 

--------------------------------------------------------------------------------


 

such breach continues.  It is the desire and intent of the parties that the
provisions of Sections 3 and 4 be enforced in full; however, if any court of
competent jurisdiction shall at any time determine that, but for the provisions
of this paragraph, any part of this Agreement relating to the time period, scope
of activities or geographic area of restrictions is invalid or unenforceable,
the maximum time period, scope of activities or geographic area, as the case may
be, shall be reduced to the maximum which such court deems enforceable with
respect only to the jurisdiction in which such adjudication is made.  If any
other part of this Agreement is determined by such a court to be invalid or
unenforceable, the invalid or unenforceable provisions shall be deemed amended
(with respect only to the jurisdiction in which such adjudication is made) in
such manner as to render them enforceable and to effectuate as nearly as
possible the original intentions and agreement of the parties.

 

5.             Cooperation.

 

(a)           In the event  that Executive receives  a subpoena, deposition
notice, interview request, or other process or order to produce Confidential
Information  or any other  property  of Summer, Executive shall  promptly: 
(a) notify Summer of the  item, document,  or information   sought   by  such  
subpoena,   deposition   notice,  interview   request,  or  other   process  or 
order;   (b)  furnish   Summer with a copy of said subpoena, deposition notice,
interview request, or other process or order; and (c) provide reasonable
cooperation with respect to any procedure that Summer may initiate to protect
Confidential Information or other  interests.    If  Summer objects  to the 
subpoena,  deposition  notice,  interview  request,  process,  or  order, 
Executive shall cooperate  to ensure that there shall  be no disclosure  until
the court or other applicable  entity  has ruled upon the objection,  and then
only in accordance  with the ruling so made.  If no such objection is made
despite a reasonable opportunity to do so, Executive shall be entitled to comply
with the subpoena, deposition, notice, interview request, or other process or
order provided  that Executive has fulfilled the above obligations.

 

(b)           Executive agrees  to cooperate fully with Summer and their legal
counsel  in connection  with any action, proceeding, or  dispute  arising  out 
of  matters  with  which  Executive was  directly  or  indirectly  involved 
while  serving  as  an  Executive  of  Summer. This cooperation shall include,
but shall not be limited to, meeting with, and providing information to, Summer
and its legal counsel, maintaining the confidentiality of any past or future
privileged communications with Summer’s legal counsel and making himself
available to testify truthfully by affidavit, in depositions, or in any other
forum on behalf of Summer.  Summer agrees to reimburse Executive for any
reasonable and necessary out-of-pocket costs associated with Executive’s
cooperation.

 

6.             Entire Agreement/No Reliance/No Modifications.

 

This Agreement sets forth the entire agreement between the parties  hereto and 
fully supersede  any and all prior and/or  supplemental understandings, whether 
written  or oral,  between  the parties  concerning the subject  matter  of 
this  Agreement.    Executive agrees and acknowledges that he has not relied on
any representations, promises or agreements of any kind in connection with his
decision to accept the terms of this Agreement, except for the representations,
promises and agreements herein. Any modification to this Agreement must be made
in writing and signed by Executive and Summer’s head of Human Resources or his
authorized representative.

 

--------------------------------------------------------------------------------


 

7.             No Waiver.

 

Any waiver by Summer of a breach of any provision of this Agreement, or of any
other similar agreement with any other current  or  former  Executive  of 
Summer, shall  not operate  or  be construed  as a waiver  of any  subsequent 
breach  of such provision or any other provision hereof.

 

8.             Severability.

 

Nothing contained herein shall be construed to require the commission of any act
contrary to law. Should there be any conflict between any provisions hereof and
any present or future statute, law, ordinance, regulation or other pronouncement
having the force of law, the latter shall prevail, but the provision of this
Agreement affected thereby shall be curtailed and limited only to the extent
necessary to bring it within the requirements of the law, and the remaining
provisions of this Agreement shall remain in full force and effect.

 

9.             Survival of Executive’s Obligations.

 

Executive’s obligations under this Agreement shall survive the termination of
his employment regardless of the manner of such termination and shall be binding
upon Executive’s heirs, personal representatives, executors, administrators and
legal representatives.

 

10.          Summer’s Right to Assign Agreement.

 

Executive acknowledges and agrees that Summer has the right to assign this
Agreement to its successors and assigns without the need for further agreement
or consent by Executive, and all covenants and agreements hereunder shall inure
to the benefit of and be enforceable by said successors or assigns.

 

11.          Governing Law.

 

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of Rhode Island.

 

12.          Tolling.

 

In the event Executive violates one of the time-limited restrictions in this
Agreement, Executive agrees that the time period for such violated restriction
shall be extended by one day for each day he/she have violated the restriction,
up to a maximum extension equal to the length of the original period of the
restricted covenant.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has executed this Agreement as of the date set
forth below his.

 

 

Executive:

 

/s/ Kenneth Price

 

Signature

 

Print Name:

Kenneth Price

 

Address:

 

 

 

 

 

Date:

January 14, 2014

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 1

 

CHANGE OF CONTROL AGREEMENT

 

This Change of Control Agreement (the “Agreement”), dated this        day of
January, 2014 (the “Effective Date”), is entered into by and between Summer
Infant (USA), Inc., a Rhode Island corporation (the “Company”), and the Employee
of the Company named on the signature page hereto (the “Employee”).

 

Preliminary Statements

 

The Board of Directors (the “Board”) of the parent company, Summer Infant, Inc.
(“Parent”), and the Company have determined that it is in the best interest of
the Parent, its stockholders and the Company to assure itself of the continued
availability of the services of the Employee, notwithstanding the possibility,
threat or occurrence of a Change of Control (as herein defined).

 

In order to provide the Employee with enhanced financial security and sufficient
encouragement to remain with the Company notwithstanding the possibility of a
Change of Control, the Board believes that it is imperative to provide the
Employee with certain severance benefits upon a Change of Control.

 

Agreement

 

In consideration of the foregoing premises and the respective covenants and
agreements of the parties set forth below, and intending to be legally bound
hereby, the parties agree as follows:

 

1.             Incentive for Continuous Employment.  If, prior to the last day
of the 12th full calendar month following the consummation of an event
constituting a Change of Control (it being recognized that more than one event
constituting a Change of Control may occur in which case the 12-month period
shall run from the date of occurrence of each such event), (a) the Company
terminates the Employee’s employment other than (i) for Cause (as herein
defined), or (ii) because of the Employee’s Disability (as herein defined) or
death, or (b) the Employee terminates his employment for Good Reason (as herein
defined) (any such termination in clauses (a) or (b) being referred to as a
“Payment Event”), then after such termination the Employee shall be entitled to
receive from the Company the following cash payments (together, the
“Payments”):  (1) an amount equal to the Employee’s annual Base Salary (as
herein defined) multiplied by the payment percentage provided for on Schedule 1
attached to this Agreement (“Schedule 1”), and (2) the amount equal to the
Employee’s annual targeted STI  (Short Term Incentive) bonus multiplied by the
payment percentage provided for on Schedule 1 attached to this Agreement
(“Schedule 1”).

 

The Payments will be payable by the Company commencing on the 61st day following
the Payment Event, provided that Employee has executed and submitted a release
of claims required in Section 9(s) on or before the 60th day following the
Payment Event, in installments over the Restricted Period in accordance with the
Company’s regular payroll practices.  In addition, the Employee shall be
entitled to (i) the immediate vesting of all outstanding equity awards
(including restricted stock grants and stock options) and (ii) the severance
benefits listed on Schedule 1 (the “Severance Benefits”).  The Employee shall
not be entitled to: (A) any Payment, (B) immediate vesting of equity awards or
(C) any Severance Benefits if the Employee terminates the Employee’s

 

--------------------------------------------------------------------------------


 

employment without Good Reason, if the Employee’s employment is terminated for
Cause or if the Employee’s employment ceases as a result of Employee’s death or
Disability.

 

2.             Definitions.  In addition to the capitalized terms used and
defined elsewhere in this Agreement, the following capitalized terms used in
this Agreement shall, for purposes of this Agreement, have the meanings set
forth below.

 

“Affiliate” means any Person that, directly or indirectly, controls, is
controlled by or is under common control with such Person, and with respect to
any natural person, includes the members of such person’s immediate family
(spouse, children and parents, whether by blood, marriage or adoption, or anyone
residing in such person’s home).

 

“Base Salary” means the Employee’s annual base salary as in effect at the time
of such termination, and the Base Salary calculated for purposes of this
Agreement shall not reflect any voluntary salary reductions that may be in
effect at the time of such termination.

 

“Business Partner” means a supplier, manufacturer, vendor or licensor (person or
entity) with whom the Company, Parent or any of their respective Affiliates has
a business relationship and with which Employee had business-related contact or
dealings, or about which Employee received Confidential Information, during the
two years prior to the termination of Employee’s employment with the Company or
during Employee’s employment, whichever is the shorter period.   A Business
Partner does not include a supplier, manufacturer, vendor or licensor that has
fully and finally decided to terminate its business relationship with the
Company, Parent or any of their respective Affiliates independent of any conduct
or communications by Employee or breach of this Agreement, and which has, in
fact, ceased doing any business with the Company, Parent or any of their
respective Affiliates.

 

“Cause” means the occurrence of one or more of the following:  (i) Employee’s
willful and continued failure to substantially perform Employee’s reasonably
assigned duties with the Company (other than any such failure resulting from
incapacity due to disability or from the assignment to Employee of duties that
would constitute Good Reason), which failure continues for a period of at least
thirty (30) days after written demand for substantial performance has been
delivered by the Company to the Employee which specifically identifies the
manner in which the Employee has failed to substantially perform his duties;
(ii) Employee’s willful conduct which constitutes misconduct and is materially
and demonstrably injurious to the Company, as determined in good faith by a vote
of at least two-thirds of the non-employee directors of the Board at a meeting
of the Board at which the Employee is provided an opportunity to be heard;
(iii) Employee being convicted of, or pleading nolo contendere to a felony; or
(iv) Employee being convicted of, or pleading nolo contendere to a misdemeanor
based in dishonesty or fraud.

 

“Change of Control” means (i) individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board, provided that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Parent’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of the Parent, as such terms are used in Regulation
14A promulgated under the Securities Exchange Act of 1934) shall be considered
as though such

 

--------------------------------------------------------------------------------


 

individual was a member of the Incumbent Board; or (ii) the approval by the
stockholders of the Parent of a reorganization, merger, consolidation or other
form of corporate transaction or series of transactions (but not including  an
underwritten public offering of the Parent’s common stock or other voting
securities (or securities convertible into voting securities of the Parent) for
the Parent’s own account registered under the Securities Act of 1933), in each
case, with respect to which Persons who were stockholders of the Parent
immediately prior to such reorganization, merger, consolidation or other
corporate transaction do not, immediately thereafter, own more than fifty
percent (50%) of the combined voting power entitled to vote generally in the
election of directors of the reorganized, merged or consolidated entity’s then
outstanding voting securities, (iii) a liquidation or dissolution of the Parent
or the sale of all or substantially all of the assets of the Parent (unless such
reorganization, merger, consolidation or other corporate transaction,
liquidation, dissolution or sale is subsequently abandoned or terminated prior
to being consummated); or (iv) the acquisition by any Person, entity or “group”,
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, of more than fifty percent (50%) of either the then outstanding
shares of the Parent’s common stock or the combined voting power of the Parent’s
then outstanding voting securities entitled to vote generally in the election of
directors (hereinafter referred to as a “Controlling Interest”) excluding any
acquisitions by (x) the Parent or any of its Affiliates or (y) any employee
benefit plan (or related trust) sponsored or maintained by the Parent or any of
its Affiliates.

 

“Competition”  and/or “Engaging in Competition” means providing services to a
Competitor of the Company or Parent (whether as an employee, independent
contractor, consultant, principal, agent, partner, officer, director, investor,
or shareholder, except as a shareholder of less than one percent of a publicly
traded company) that: (i) are the same or similar in function or purpose to the
services Employee provided to the Company or Parent during his/her employment by
the Company, and/or (ii) will likely result in the disclosure of Confidential
Information to a Competitor or the use of Confidential Information on behalf of
a Competitor.

 

“Competitor” means any person, corporation or other entity that designs,
manufactures, sells or distributes infant, juvenile and/or children’s health,
safety and wellness products in one or more product categories that are sold by
the Company, Parent or any of their respective Affiliates, including, without
limitation, products in the monitoring, health and safety, nursery, baby gear,
feeding and furniture product categories.

 

“Confidential Information” shall be as defined in Section 3(a) of this
Agreement.

 

“Consulting Services” means any activity that involves providing consulting or
advisory services with respect to any relationship between the Company, Parent
or any of their respective Affiliates, on the one hand, and any third party, on
the other hand, and that is likely to result in the use or disclosure of
Confidential Information.

 

“Disability” means that the Employee has been unable to perform his or her
duties as the result of his or her incapacity due to physical or mental illness,
and such inability, at least four (4) weeks after its commencement, is
determined to be total and permanent by a physical selected by the Company or
its insurers and acceptable to the Employee or the Employee’s legal
representative (such Agreement as to acceptability not to be unreasonably
withheld).  Termination resulting from Disability may only be affected after at
least thirty (30) days’ written notice by the Company of its intention to
terminate the Employee’s employment.  In the event that the Employee resumes the

 

--------------------------------------------------------------------------------


 

performance of substantially all of his or her duties hereunder before the
termination of his or her employment becomes effective, the notice of intent to
terminate shall automatically be deemed to have been revoked.

 

“Good Reason” means (i) the material diminution in Employee’s authority, duties
or responsibilities; (ii) the relocation of Employee to a location more than
thirty (30) miles from his employment location at the Effective Date; (iii) a
material diminution in the Employee’s annual base salary as in effect
immediately prior to such diminution, other than in connection with a general
diminution in Company compensation levels and in amounts commensurate with the
percentage diminutions of other Company employees of comparable seniority and
responsibility; or (iv) if applicable, any other action or inaction which
constitutes a material breach by the Company or any of its Affiliates of an
agreement between the Employee and the Company or Parent pursuant to which the
Employee provides services to the Company or any of its Affiliates.

 

No violation described in clauses (i) through (iv) above shall constitute Good
Reason unless the Employee has given written notice to the Company specifying
the applicable clause and related facts giving rise to such violation within
ninety (90) days after the occurrence of such violation and the Company has not
remedied such violation to the Employee’s reasonable satisfaction within thirty
(30) days of its receipt of such notice.

 

“Person” means any natural person or entity with legal status.

 

“Restrictive Area” refers to the United States, Canada, Mexico, United Kingdom,
Australia and any other country where the Company sells its products.

 

“Restricted Period” means the period of time after termination of the Employee’s
employment with the Company identified on Schedule 1.

 

3.             Restrictive Covenants.  The Employee has executed the Company’s
Non-Competition, Non-Disclosure and Developments Agreement (“Other Restrictive
Agreement”).  If (a) a Payment Event occurs or the (b) Employee’s employment is
terminated by the Company for Cause following a Change of Control, then the
terms and provisions of this Section 3 shall apply rather than the terms and
provisions of the Other Restrictive Agreement. If Employee terminates his or her
employment without Good Reason following a Change of Control, then the terms and
provisions of the Other Restrictive Agreement shall apply rather than the terms
and provisions of this Agreement.

 

The Employee acknowledges that in order to assure the Company that it will
retain the value of its business relationships, it is reasonable that the
Employee be limited in utilizing trade secrets and other confidential
information of the Company, Employee’s special knowledge of the business of the
Company and Employee’s relationships with customers, suppliers and others having
business relationships with the Company in any manner or for any purpose other
than the advancement of the interests of the Company, as hereinafter provided. 
The Employee acknowledges that the Company would not enter into this Agreement
and provide the benefits provided for herein without the covenants and
agreements of the Employee set forth in this Section 3.  Notwithstanding
anything else herein contained, the term “Company,” as used in this Section 3,
shall refer to the Company, Parent, their respective Affiliates and their
respective successors and assigns.

 

--------------------------------------------------------------------------------


 

(a)           Confidentiality.  The Employee acknowledges that in the course of
the Employee’s employment with the Company, Employee has had and is expected to
continue to have extensive contact with Persons with which the Company has, had
or anticipates having business relationships (including current and anticipated
customers and suppliers), and to have knowledge of and access to trade secrets
and other proprietary and confidential information of the Company, including,
without limitation, the following non-public information: trade secrets,
proprietary formulations generated, developed or licensed by the Company,
manufacturing processes, procedures and techniques, material costing, operating
margins, details of customer agreements, new product development, expansion 
strategies,  sources of supply, employee compensation, and confidential
information of third parties which is given to the Company  pursuant to an
obligation or agreement to keep such information confidential or any other
information relating to the Company that could reasonably be regarded as
confidential or proprietary or which is not in the public domain (other than by
reason of Employee’s breach of the provisions of this section)  (collectively,
“Confidential Information”).  Accordingly, the Employee shall not at any time,
either during the time Employee is employed by the Company or thereafter, use or
purport to authorize any Person to use, reveal, report, publish, transfer or
otherwise disclose to any Person, any Confidential Information without the prior
written consent of the Company, except for disclosures by the Employee required
by applicable law (but only to the extent the Company is given a reasonable
opportunity to object to such disclosure and protect the Confidential
Information) to responsible officers of the Company and other responsible
Persons who are in a contractual or fiduciary relationship with the Company and
who have a need for such information for purposes in the best interests of the
Company.  Without limiting the generality of the foregoing, the Employee shall
not, directly or indirectly, disclose or otherwise make known to any Person any
information as to the Company’s employees and others providing services to the
Company, including with respect to their abilities, compensation, benefits and
other terms of employment or engagement. The Employee shall keep secret all such
matters entrusted to Employee, and Employee shall not use or attempt to use any
Confidential Information on behalf of any person or entity other than Company,
or in any manner which may injure or cause loss or may be calculated to injure
or cause loss, whether directly or indirectly, to the Company.

 

Further, Employee agrees that, during his/her employment, Employee shall not
make, use, or permit to be used, any notes, memoranda, reports, lists, records,
specifications, software programs, data, documentation or other materials of any
nature relating to any matter within the scope of the business of the Company or
concerning any of its dealings or affairs other than for the benefit of the
Company.   Employee further agrees that he/she shall not, after the termination
of his/her employment, use or permit to be used any such notes, memoranda,
reports, lists, records, specifications, software programs, data, documentation
or other materials.  All of the foregoing shall be and remain the sole and
exclusive property of the Company, and immediately upon the termination of
Employee’s employment, Employee shall deliver all of the foregoing, and all
copies thereof, to the Company at its main office.

 

(b)           Restriction on Competition.  During the Employee’s employment with
the Company and thereafter during the Restricted Period, the Employee shall not,
directly or indirectly, whether alone or in association with others, engage in
Competition or provide Consulting Services within the Restricted Area.

 

(c)           Non-Interference.  During the Employee’s employment with the
Company and thereafter during the Restricted Period, the Employee shall not,
interfere with the Company’s

 

--------------------------------------------------------------------------------


 

relationship with its Business Partners by soliciting or communicating
(regardless of who initiates the communication) with a Business Partner to
induce or encourage the Business Partner to stop doing business or reduce its
business with the Company, unless a duly authorized officer of the Company gives
Employee written authorization to do so.  Employee also agrees that during the
Non-Interference Period, he/she will not work on a Company account on behalf of
a Business Partner or serve as the representative of a Business Partner for the
Company.  During the Restrictive Period, Employee also will not interfere with
the Company’s relationship with any employee of the Company by:  (i) soliciting
or communicating with such employee to induce or encourage him or her to leave
the Company’s employ (regardless of who first initiates the communication);
(ii) helping another person or entity evaluate such employee as an employment
candidate; or (iii) otherwise  helping any  person or  entity hire an employee 
away from  the Company  unless a duly authorized  officer of  the Company gives
Employee written authorization to do so.   Where required by law, the foregoing
restriction will only apply to employees with whom Employee had material contact
or about whom Employee received Confidential Information within the shorter
period of Employee’s employment with the Company or during the last two years
prior to the termination of Employee’s employment with the Company.

 

(d)           Non-disparagement.  The Employee shall not at any time, either
during the time Employee is employed by the Company or thereafter, directly or
indirectly, engage in any conduct or make any statement, whether in commercial
or noncommercial speech, disparaging or criticizing in any way the Company
(including its directors and employees and other providing services to the
Company), or any of its products or services, nor shall the Employee engage in
any other conduct or make any other statement that could reasonably be expected
to impair the goodwill of any of them, the reputation of any products or
services of the Company or the marketing of such products or services, in each
case except as may be required by law, and then only after consultation with the
Company to the extent possible.

 

(e)           Assignment of Inventions.  Employee agrees that he/she will
promptly make full written disclosure to the Company, will hold in trust for the
sole right and benefit of Company, and  hereby assigns  to the Company, or  its
designee, all  Employee’s right, title, and interest in and to any and all
inventions,  original works of authorship, developments,  concepts, 
improvements, designs, discoveries,  ideas, trademarks or trade secrets, whether
or not patentable or registrable under copyright or similar laws, which Employee
may solely or jointly conceive or develop or reduce  to practice,  or cause to
be conceived or developed or reduced to practice,  while in the course of
his/her employment for the Company during the period of time Employee is in the
employ of the Company  and relating to the business of the Company (collectively
referred to as “Inventions”).  Employee further acknowledges that all original
works of authorship which are made by Employee (solely or jointly with others)
within the scope of and during the period of Employee’s employment with the
Company and which are protectable by copyright are “works made for hire,” and as
such are the sole property of the Company.  Employee understands and agrees that
the decision whether or not to commercialize or market any Invention developed
by Employee solely or jointly with others is within the Company’s sole
discretion and for the Company’s sole benefit and that no royalty will be due to
Employee as a result of the Company’s efforts to commercialize or market any
such Invention.

 

4.             Remedies.  The Employee agrees that the restrictions set forth in
Section 3, including the length of the Restricted Period, the geographic area
covered and the scope of activities proscribed, are reasonable for the purposes
of protecting the value of the business and goodwill of the Company and Parent. 
The Employee acknowledges that compliance with the restrictions set forth in
Section 3

 

--------------------------------------------------------------------------------


 

will not prevent Employee from earning a livelihood, and that in the event of a
breach by the Employee of any of the provisions of Section 3, monetary damages
would not provide an adequate remedy to the Company.  Accordingly, the Employee
agrees that, in addition to any other remedies available to the Company, the
Company shall be entitled to seek injunctive and other equitable relief
(without having to post bond or other security and without having to prove
damages or the inadequacy of available remedies at law) to secure the
enforcement of these provisions, and shall be entitled to receive reimbursement
from the Employee for attorneys’ fees and expenses incurred by it in enforcing
these provisions.  In addition to its other rights and remedies hereunder, the
Company shall have the right to require the Employee to account for and pay over
to it all compensation, profits, money, accruals and other benefits derived or
received, directly or indirectly, by the Employee from any breach of the
covenants of Section 3, and may set off any such amounts due it from the
Employee against any amounts otherwise due Employee from the Company.  If the
Employee breaches any covenant set forth in Section 3, the running of the
Restricted Period as to such covenant only shall be tolled for so long as such
breach continues.  It is the desire and intent of the parties that the
provisions of Sections 3 and 4 be enforced in full; however, if any court of
competent jurisdiction shall at any time determine that, but for the provisions
of this paragraph, any part of this Agreement relating to the time period, scope
of activities or geographic area of restrictions is invalid or unenforceable,
the maximum time period, scope of activities or geographic area, as the case may
be, shall be reduced to the maximum which such court deems enforceable with
respect only to the jurisdiction in which such adjudication is made.  If any
other part of this Agreement is determined by such a court to be invalid or
unenforceable, the invalid or unenforceable provisions shall be deemed amended
(with respect only to the jurisdiction in which such adjudication is made) in
such manner as to render them enforceable and to effectuate as nearly as
possible the original intentions and agreement of the parties.

 

5.             Termination of this Agreement.  This Agreement shall commence on
the Effective Date and terminate on December 31, 2015, provided, however, that
(a) if an event constituting a Change of Control shall occur while this
Agreement is in effect, this Agreement shall automatically be extended for
twelve (12) months from the date the Change of Control occurs and (b) the
Company may extend this Agreement in its sole discretion by written notice to
the Employee.  For purposes of this Section 5 only (and not for purposes of
determining whether the Payment and the Severance Benefits have become payable),
a Change of Control shall be deemed to have occurred if the event constituting a
Change of Control has been consummated on or prior to expiration of the term of
this Agreement or if such event or one or more other events constituting a
Change of Control have not been consummated but the material agreements for any
of such events have been executed and delivered by the parties to any such event
on or prior to expiration of the term of this Agreement (each such event being
referred to as a “Pending Event”). For any Pending Event, this Agreement shall
automatically be extended until such time as the related material agreements
have been unconditionally terminated without consummation of the applicable
Pending Event and if any such Pending Event is consummated pursuant to the
related material agreements (as amended, restated, supplemented or otherwise
modified), this Agreement shall further automatically be extended for twelve
(12) months from the date each such Pending Event is so consummated.

 

6.             No Alteration of Employment Terms or Status.  Except as expressly
provided in this Agreement, nothing herein shall alter in any way any of the
terms of employment of the Employee, including without limitation the Employee’s
rights with respect to any equity awards Employee may have been granted by
Parent (whether under a Parent incentive compensation plan or outside such
plans).  The Company and the Employee acknowledge that the Employee’s employment

 

--------------------------------------------------------------------------------

 

is and shall continue to be “at-will,” as defined under applicable law.  If the
Employee’s employment is terminated for any reason, the Employee shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement or as may otherwise be established under the
Company’s existing employee benefit plans or policies at the time of
termination.

 

7.             Parachute Payments.   If Independent Tax Counsel (as herein
defined) determines that the aggregate payments and benefits provided or to be
provided to the Employee pursuant to this Agreement, and any other payments and
benefits provided or to be provided to the Employee from the Company or any of
its Affiliates or any successors thereto constitute “parachute payments” as
defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”) (or any successor provision thereto) (“Parachute Payments”) that would
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then, except as otherwise provided in the next sentence, such Parachute
Payments shall be reduced to the extent necessary so that no portion thereof
shall be subject to the Excise Tax. If Independent Tax Counsel determines that
the Employee would receive in the aggregate greater payments and benefits on an
after tax basis if the Parachute Payments were not reduced pursuant to this
Section 7(a), then no such reduction shall be made. The determination of the
Independent Tax Counsel under this Section 7 shall be final and binding on all
parties hereto. The determination of which payments or benefits to reduce in
order to avoid the Excise Tax shall be determined in the sole discretion of the
Employee; provided, however, that unless the Employee gives written notice to
the Company specifying the order to effectuate the limitations described above
within ten (10) days of the Independent Tax Counsel’s determination to make such
reduction, the Company shall first reduce those payments or benefits that will
cause a dollar-for-dollar reduction in total Parachute Payments, and then by
reducing other Parachute Payments, to the extent possible, in reverse order
beginning with payments or benefits that are to be paid the farthest in time
from the date the reduction is to be made. Any notice given by the Employee
pursuant to the preceding sentence, unless prohibited by law, shall take
precedence over the provisions of any other plan, arrangement or agreement
governing the Employee’s rights and entitlement to any benefits or compensation.
For purposes of this Section 7, “Independent Tax Counsel” shall mean an
attorney, a certified public accountant with a nationally recognized accounting
firm, or a compensation consultant with a nationally recognized actuarial and
benefits consulting firm with expertise in the area of Employee compensation tax
law, who shall be selected by the Company and shall be acceptable to the
Employee (the Employee’s acceptance not to be unreasonably withheld), and whose
fees and disbursements shall be paid by the Company.

 

8.             Code Section 409A.  (a)     If any provision of this Agreement
(or of any payment of compensation, including benefits) would cause the Employee
to incur any additional tax or interest under Code Section 409A or any
regulations or Treasury guidance promulgated thereunder, the Company shall,
after consulting with the Employee, reform such provision to comply with Code
Section 409A; provided that the Company agrees to make only such changes as are
necessary to bring such provisions into compliance with Code Section 409A and to
maintain, to the maximum extent practicable, the original intent and economic
benefit to the Employee of the applicable provision without violating the
provisions of Code Section 409A.

 

(b)           Notwithstanding any provision to the contrary in this Agreement,
if the Employee is deemed on the date of termination of employment to be a
“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is required to be delayed in compliance with
Section 409A(a)(2)(B) such payment or benefit shall not be made or provided
(subject to the last sentence hereof) prior to the earlier of (i) the

 

--------------------------------------------------------------------------------


 

expiration of the six (6)-month period measured from the date of the Employee’s
“separation from service” (as such term is defined in Treasury Regulations
issued under Code Section 409A) or (ii) the date of his death (the “Deferral
Period”). Upon the expiration of the Deferral Period, all payments and benefits
deferred pursuant to this Section 8 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such deferral)
shall be paid or reimbursed to the Employee in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.
Notwithstanding the foregoing, to the extent that the foregoing applies to the
provision of any ongoing welfare benefits to the Employee that would not be
required to be delayed if the premiums therefor were paid by the Employee, the
Employee shall pay the full cost of premiums for such welfare benefits during
the Deferral Period and the Company shall pay (or cause to be paid) to the
Employee an amount equal to the amount of such premiums paid by the Employee
during the Deferral Period promptly after its conclusion.

 

(c)           Any reimbursements by the Company to the Employee of any eligible
expenses under this Agreement that are not excludable from the Employee’s income
for Federal income tax purposes (the “Taxable Reimbursements”) shall be made by
no later than the earlier of the date on which they would be paid under the
Company’s normal policies and the last day of the taxable year of the Employee
following the year in which the expense was incurred.  The amount of any Taxable
Reimbursements, and the value of any in-kind benefits to be provided to the
Employee, during any taxable year of the Employee shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year of the Employee.  The right to Taxable Reimbursements, or in-kind
benefits, shall not be subject to liquidation or exchange for another benefit.

 

(d)           Payment of any Taxable Reimbursements under this Agreement must be
made by no later than the end of the taxable year of the Employee  following the
taxable year of the Employee in which the Employee remits the related taxes.

 

9.             Miscellaneous.

 

(a)           Entire Agreement.  This Agreement (including Schedule 1) sets
forth the entire understanding of the parties with respect to the subject matter
hereof and merges and supersedes any prior or contemporaneous agreements
(whether written or oral) between the parties pertaining thereto, including
without limitation any prior agreements, arrangements, understandings or
commitments of any nature whatsoever relating to severance payments or other
compensation in connection with termination of Employee’s employment.  The
Employee acknowledges that he has read and understands the provisions of this
Agreement.  The Employee further acknowledges that he has been given an
opportunity for his legal counsel to review this Agreement and that the
provisions of this Agreement are reasonable.

 

(b)           Amendment.  This Agreement may not be amended except by an
instrument in writing signed by the parties hereto.

 

(c)           Waiver.  No waiver by any party of any of its rights under this
Agreement shall be effective unless in writing and signed by the party against
which the same is sought to be enforced.  No such waiver by any party of its
rights under any provision of this Agreement shall constitute a waiver of such
party’s rights under such provisions at any other time or a waiver of such

 

--------------------------------------------------------------------------------


 

party’s rights under any other provision of this Agreement.  No failure by any
party hereto to take any action against any breach of this Agreement or default
by another party shall constitute a waiver of the former party’s right to
enforce any provision of this Agreement or to take action against such breach or
default or any subsequent breach or default by such other party.

 

(d)           Successors and Assigns.  The Employee shall not have the right to
assign Employee’s rights or obligations hereunder.  The Company shall not have
the right to assign its rights or obligations under this Agreement without the
prior written consent of the Employee, except in accordance with
Section 9(k) hereof.  Subject to the foregoing, this Agreement shall inure to
the benefit of, and be binding upon, the parties hereto and their legal
representatives, heirs, successors and permitted assigns.  Except as otherwise
specifically provided herein, the rights and obligations of the parties under
this Agreement shall be unaffected by a Change of Control.

 

(e)           Additional Acts.  The Employee and the Company shall execute,
acknowledge and deliver and file, or cause to be executed, acknowledged and
delivered and filed, any and all further instruments, agreements or documents as
may be necessary or expedient in order to consummate the transactions provided
for in this Agreement and do any and all further acts and things as may be
necessary or expedient in order to carry out the purpose and intent of this
Agreement.

 

(f)            Communications.  All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been given at the time personally delivered, on the business day following
the day such communication is sent by national overnight delivery service, upon
electronic confirmation of recipient’s receipt of a facsimile of such
communication, or five days after being deposited in the United States mail
enclosed in a registered or certified postage prepaid envelope, return receipt
requested, and addressed to the recipient at the address set forth beneath the
recipient’s signature to this Agreement, or sent to such other address as a
party may specify by notice to the other party in accordance herewith, provided
that notices of change of address shall only be effective upon receipt.

 

(g)           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, such invalidity
or unenforceability shall not affect the validity and enforceability of the
other provisions of this Agreement and the provision held to be invalid or
unenforceable shall be enforced as nearly as possible according to its original
terms and intent to eliminate such invalidity or unenforceability.

 

(h)           Withholding Taxes.  The Company may withhold from amounts payable
under this Agreement such federal, state and local taxes as are required to be
withheld pursuant to any applicable law or regulation and the Company shall be
authorized to take such action as may be necessary in the opinion of the
Company’s counsel to satisfy all obligations for the payment of such taxes.

 

(i)            Exchange Act Requirements.  If the Employee is a “named executive
officer” within the meaning of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and the rules promulgated thereunder, Employee understands
and agrees that the payments provided for in this Agreement may be subject to a
vote, advisory or otherwise, by the Parent’s stockholders under the Exchange Act
and the rules promulgated thereunder, together with additional requirements that

 

--------------------------------------------------------------------------------


 

may be imposed by any stock exchange upon which the Parent’s common stock or
other securities are listed from time to time.

 

(j)            Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Rhode Island applicable to agreements made and to be performed entirely in such
state, without regard to the conflict of laws principles of such state.

 

(k)           Consolidation, Merger or Sale of Assets.  If the Company
consolidates or merges into or with, or transfers all or substantially all of
its assets to, another entity the term “Company” as used in this Agreement shall
mean such other entity and this Agreement shall continue in full force and
effect. In the case of any transaction in which a successor would not by the
foregoing provision or by operation of law be bound by this Agreement, the
Company shall require such successor expressly and unconditionally to assume and
agree to perform the Company’s obligations under this Agreement, in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

 

(l)            Headings.  The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of any provisions of this Agreement.

 

(m)          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  In the event that any
signature to this Agreement is delivered by facsimile transmission or email
attachment, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or email-attached signature page were an
original thereof.

 

(n)           Litigation; Prevailing Party.  If any litigation is instituted
regarding this Agreement, the prevailing party shall be entitled to receive from
the non-prevailing party, and the non-prevailing party shall pay, all reasonable
fees and expenses of counsel for the prevailing party.

 

(o)           Waiver of Jury Trial.  Each party hereto knowingly, irrevocably
and voluntarily waives its right to a trial by jury in any litigation which may
arise under or involving this Agreement.

 

(p)           Venue; Jurisdiction.  If any litigation is to be instituted
regarding this Agreement, it shall be instituted in the state and federal courts
located in Providence County, Rhode Island, and each party irrevocably consents
and submits to the personal jurisdiction of such courts in any such litigation,
and waives any objection to the laying of venue in such courts.  Service of
process in any such litigation shall be effective as to any party if given to
such party by registered or certified mail, return receipt requested, or by any
other means of mail that requires a signed receipt, postage prepaid, mailed to
such party as provided in Section 9(f).

 

(q)           Remedies Cumulative.  No remedy made available by any of the
provisions of this Agreement is intended to be exclusive of any other remedy,
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity.

 

--------------------------------------------------------------------------------


 

(r)           No Duty to Mitigate.  The Employee shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Employee may receive from any
other source.

 

(s)            Release.  Notwithstanding any provision herein to the contrary,
the Company shall not have any obligation to pay (or cause to be paid) any
amount or provide any benefit under this Agreement unless and until the Employee
executes, within sixty (60) days after a Payment Event, a release of the
Company, Parent and their respective Affiliates and related parties, in such
form as the Company may reasonably request, of all claims against the Company,
Parent and their respective Affiliates and related parties relating to the
Employee’s employment and termination thereof and unless and until any
revocation period applicable to such release has expired.

 

IN WITNESS WHEREOF, the parties hereto have each duly executed this Agreement as
of the date set forth above.

 

 

COMPANY:

 

 

 

 

 

SUMMER INFANT (USA), INC.

 

 

 

 

 

By:

/s/ Mark Strozik

 

 

Name:

Mark Strozik

 

 

Title:

SVP/Human Resources

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Kenneth Price

 

Name:

Kenneth Price

 

Address:

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Employee:

 

Kenneth Price

 

 

 

Position/Title:

 

President of Global Sales & Marketing

 

 

 

Payment Percentage:

 

100%

 

 

 

Severance Benefits:

 

For a period commencing with the month in which termination of employment shall
have occurred and ending 12 months thereafter, the Employee and, as applicable,
the Employee’s covered dependents shall be entitled to all benefits under the
Company’s welfare benefit plans (within the meaning of Section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended), as if the Employee
were still employed during such period, at the same level of benefits and at the
same dollar cost to the Employee as is in effect at the time of termination. If
and to the extent that equivalent benefits shall not be payable or provided
under any such plan, the Company shall pay or provide (or cause to be paid or
provided) equivalent benefits on an individual basis. The benefits provided in
accordance herewith shall be secondary to any comparable benefits provided to
the Employee and, as applicable, the Employee’s covered dependents by another
employer of the Employee.

 

 

 

Restricted Period:

 

12 months

 

--------------------------------------------------------------------------------
